                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:19-CV-00522-FDW-DSC

 SERIES 1 OF OXFORD INSURANCE
 COMPANY NC, LLC,

                Plaintiff,                           DEFENDANT BUCKLEY LLP’S
                                                     MOTION TO DISMISS THE
                    v.                               COMPLAINT

 BUCKLEY LLP,

                Defendant.


       Pursuant to Federal Rule of Civil Procedure 12(b)(1), Defendant Buckley LLP

(“Buckley”) respectfully moves to dismiss the Complaint filed by Plaintiff Series 1 of Oxford

Insurance Company NC, LLC (“Oxford”) for lack of subject matter jurisdiction. In support of

this motion, Buckley submits the following memorandum of law and accompanying sworn

declaration of James T. Parkinson.

Dated: October 30, 2019



                                            /s/ Joshua D. Davey
                                            Joshua D. Davey (N.C. Bar No. 35246)
                                            Andrew D. Atkins (N.C. Bar No. 44188)
                                            McGuireWoods LLP
                                            201 N. Tryon Street, Suite 3000
                                            Charlotte, NC 28202
                                            Telephone: (704) 343-2000
                                            Facsimile: (704) 343-2300
                                            jdavey@mcguirewoods.com
                                            aatkins@mcguirewoods.com

                                            Mary Ellen Goode (N.C. Bar. No. 50733)
                                            McGuireWoods LLP
                                            434 Fayetteville Street, Suite 2600
                                            Raleigh, NC 27601



      Case 3:19-cv-00522-FDW-DSC Document 8 Filed 10/30/19 Page 1 of 3
                             Telephone: (919) 755-6600
                             Facsimile: (919) 755-6900
                             mgoode@mcguirewoods.com

                             John K. Villa (pro hac vice forthcoming)
                             William T. Burke (pro hac vice forthcoming
                             Elizabeth A. Wilson (pro hac vice forthcoming)
                             Williams & Connolly LLP
                             725 Twelfth Street, N.W.
                             Washington, D.C. 20005
                             Telephone: (202) 434-5000
                             Facsimile: (202) 434-5029
                             jvilla@wc.com
                             wburke@wc.com
                             ewilson@wc.com


                             Attorneys for Defendant Buckley LLP




                              2
Case 3:19-cv-00522-FDW-DSC Document 8 Filed 10/30/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion was served on all counsel of record

on October 30, 2019, using the Court’s ECF system, which will send a notification of such filing.

                                                    /s/ Joshua D. Davey
                                                    Joshua D. Davey (N.C. Bar No. 35246)




                                     3
       Case 3:19-cv-00522-FDW-DSC Document 8 Filed 10/30/19 Page 3 of 3
